El Juez Asociado Se. Hutchison,
emitió la opinión del tribunal.
Ramón Arrieta fné declarado culpable de una infracción del artículo 12, disposición D, de la ley “para reglamentar el uso de vehículos de motor en Puerto Rico, y para otros fines”, aprobada en abril 13 de 1916. La sección a (pie se ha hecho referencia prescribe lo siguiente:
“(a) Las personas que manejan vehículos de motor en los ca-minos públicos, deberán, en todo tiempo, ejercer el debido cuidado . y tomar precauciones razonables para garantizar la seguridad de 'vidas y propiedades.”
“ (d) Los vehículos de motor que transitan por caminos públi-•eos deberán marchar lo más a la derecha que fuere posible, y esta precaución deberá observarse particularmente cuando se está do-blando una curva. En este caso deberá siempre darse aviso con la bocina o aparato de alarma.”
La sección 18 de la misma ley prescribe que las infrac-ciones de las disposiciones de esta ley serán consideradas 'como delitos menos graves y castigados con multa o prisión.
' Se alega en la acusación que el día 18 de marzo de 1919, en el kilómetro 113, entre los hectómetros 9 y 10 de la carre-tera de Quebradilla a Isabela, el acusado Ramón Arrieta voluntaria, ilegal y negligentemente, manejando un automóvil y doblando una curva llamada “Bajada de Guajataca” lo hizo por su izquierda y sin tomar la precaución de dar aviso ■con la bocina u otro aparato de alarma, lo que ocasionó el •choque con otro automóvil manejado por Luis Fernández en ■dicho sitio.
Insiste el aperante en que la corte inferior cometió error al apreciar la prueba y no conceder al acusado el beneficio *339de la presunción de que la declaración de un policía que llegó al sitio de los sucesos poco después de haber ocurrido el choque de haber sido presentada por el fiscal, le hubiera sido adversa.
Luis Fernández, el chauffeur a quien' se menciona en la acusación, declaró que él bajaba con su automóvil por la parte cerrada ele una curva que estaba a su derecha próxima a la montaña y se enfrentó con el automóvil Studebaker que guiaba el acusado, el cual se le fué encima al auto que con-ducía el testigo; que supo que venía el automóvil del acu-sado cuando ya lo tenía encima, pues no tocó bocina ni dió ningún aviso; que su automóvil sufrió la rotura del bumper y del guarda lodo izquierdo y que el bumper, identificado por el testigo fué doblado por la rueda del auto del acusado; que el testigo iba manejando un automóvil Dodge como de un año de uso; que el testigo tocaba su bocina y caminaba con el motor apagado embragado en segunda y no oyó ningún aviso del otro; que el Studebaker es un carro más potente que el Dodge; que el testigo insistió en que los carros per-manecieran donde estaban y fué a Quebradillas a buscar a un policía; que a la izquierda de la carretera habían mon-tones de piedra situados a nueve pies delante del carro Studebaker ; que el testigo no- sabe si el policía que midió presentó una denuncia.
Augusto Fout que se encontraba en el carro guiado por Fernández, declara que iban bajando una curva y tocando constantemente la bocina; que el testigo no oyó aviso alguno del otro automóvil sino que lo vió cuando ya estaba encima de ellos; que el otro carro, guiado por el acusado, venía por la izquierda de la carretera; que el testigo estaba en el asiento de atrás a la derecha, al lado de la montaña y fué lanzado por ese lado de la puerta que se abrió.
Telesforo Cabán, que era otro pasajero del Dodge declaró que en los momentos de tomar la curva asomó otro auto-móvil por su izquierda, guiado por el acusado, y chocó con ellos; que el testigo no oyó absolutamente ningún instru-*340mentó de alarma del otro carro; que el carro en el cual el testigo viajaba iba por la derecha de la carretera; que ba-jaba despacio y tocaba la bocina; que los dos automóviles quedaron enlazados y el automóvil de Arrieta arrastró al otro hacia el centro' de la carretera, haciéndolo parar a dos pasos cortos de la cuneta.
Andrés B. (‘rosas, dueño del auto Dodge, y también uno de los pasajeros, declara que antes de doblar la curva su chauffeur tocó la bocina; que iban a una velocidad reducida, y ellos, que iban a su derecha, no pudieron meterse más por-que iban a chocar con la pared donde hay un alto, que de pronto se presentó el otro carro, el cual chocó con ellos sin dar aviso; que el otro carro iba por la izquierda de la carre-tera metido en la curva que era bien cerrada, y que la rueda delantera del otro carro cogió el bumper del carro • del tes-tigo como a una cuarta de donde se quedó fijo en la sopanda, quedando los dos carros enredados.
La prueba de la defensa consistió en la declaración dé Eamón Arrieta, al efecto de probar que iba subiendo una cuesta donde había piedras trituradas y un precipicio a su derecha, conservando su derecha y tocando el klaxon; que Fernández iba bajando con mayor velocidad; que el testigo iba subiendo una cuesta en segunda porque su carro estaba malo y Fernández se turbó cuando lo vió; que el testigo ca-minaba pegado a las metradas de piedra, aplicó el freno y paró sn carro frente a las metradas; que Fernández se turbó, desvió a la izquierda y Font fué lanzado por la puerta del carro y cayó como a dos metros frente al carro; que si hu-biera ido el otro carro por la derecha hubiera dado contra la montaña y no en la carretera; que Eamón Arrieta, primo del testigo, la señora de éste, y su cuñada, quien recibió una herida en el laclo izquierdo, iban en el carro con el testigo;, que el testigo vió. a un policía que llegó en un coche, a quien fué a buscar Fernández, el cual hizo una investigación e in-formó a su favor; que cuando llegó el policía su carro estaba frente 'a la metrada de piedras, pegado, habiendo parado-*341como a una cuarta casi en el metro; que fue Crosas quien mandó a buscar el policía.
El apelante cita, de la obra de “David, Ley sobre Ve-hículos de Motor,” las secciones 94 y 95, las cuales son como siguen:
“Sección 94. — Una persona que maneja un automóvil y otra que va legalmente por el camino en otra forma, ordinariamente tienen iguales derechos al camino y cada una de ellas está en la obligación de ejercitar su derecho con el debido miramiento al derecho del otro. Ambas partes tienen iguales deberes de acuerdo con la ley.
“Sección 95. — Deberá ejercitarse razonable cuidado para evitar un accidente tanto por los que manejan vehículos de motor, como por las demás personas que se encuentran en las carreteras, cada una de las cuales tiene derecho a 'suponer que la otra cumplirá con este deber. El conductor de un automóvil tiene derecho a suponer y a proceder por virtud de la suposición de que toda persona a quien encuentre ejercitará ordinario cuidado y precaución de acuerdo con las circunstancias y no se expondrá a ningún peligro por su negli-gencia. o descuido, sino que más bien tratará' de evitarlo. Y las personas que legalmente se encuentren en la calle o carretera no es-tán obligadas a suponer cpie habrá negligencia por parte de los automóviles que pueda causarle perjuicios.”
Se Lace esta cita, según parece, por tener relación con el derecho del acusado y el deber de Fernández, pero es igual-mente aplicable al derecho de Fernández y a] deber del acu-sado. T es la conducta del acusado y no la de Fernández la que tenemos que ver en primer término.
El mismo autor dice que “en el manejo de vehículos (le motor los conductores deben obedecer la ‘ley del camino’ ” (sec. 100). Y continuando la discusión de “las reglas del camino,” se dice que “la violación de estos preceptos, de acuerdo con la regla que ha sido reconocida por el peso de las autoridades, constituye negligencia. Si un choque tiene lugar y resulta que una de las partes iba por el lado que no debía llevar en el camino, la presunción generalmente está en contra de tal persona.” (See. 104).
Y se dice además que “los conductores de vehículos de *342motor están mutuamente obligados a acatar las reglas de carreteras, y se les somete a mayor obediencia, al parecer, que a los conductores de vehículos más livianos y de menor velocidad.” See. 170.
Sin embargo, la cuestión en 'el presente caso, como ya hemos indicado, no es si la negligencia del acusado fue o no la causa próxima del choque, o si Luis Fernández era o no culpable de negligencia contributoria, sino pura y simple-mente si el acusado en el momento en cuestión, al doblar la curva, tomó el lado izquierdo de la carretera y dejó de tocar su bocina en abierta violación del claro precepto esta-tutorio anteriormente citado. La prueba en cuanto a esto era contradictoria, como se indica en la anterior reseña, y no podemos decir que la corte sentenciadora cometió error al aceptar la declaración de los testigos de la acusación con preferencia a la declaración no corroborada del acusado, por constituir la verdadera versión del accidente.
El apelante no cita ninguna autoridad en apoyo de su segundo señalamiento de error que no sea la vag-a alusión que hace a la Ley de Evidencia y según parece no tiene gran confianza en este punto. El artículo 102 de la Ley de Evidencia, al enumerar ciertas presunciones disputables, men-ciona las siguientes:
(5) Que la evidencia voluntariamente suprimida resultará ad-versa si se ofreciere:
(6) Que toda evidencia superior habrá de ser adversa a la pre-sentación de otra inferior.
“La omisión en presentar al tribunal alguna circunstancia, docu-mento o testigo, cuando la parte misma o su adversario alegan que los hechos que así han de dilucidarse sirve para indicar, como con-secuencia más natural, que la parte teme hacerlo y este temor es cierta prueba de que de ser presentada la circunstancia, o documento, o testigo, hubiera revelado hechos no favorables a la parte. Estas inferencias, es cierto, no pueden justamente hacerse excepto bajo ciertas condiciones;• y están también sujetas siempre a quedar acla-radas por circunstancias que hacen que alguna otra hipótesis sea más natural que el temor de la parte por su exposición. Pero en *343general no se duda de la corrección de tal inferencia. La no presen-tación de prueba que naturalmente debió baber sido presentada por un litigante honrado y por tanto que no teme, permite bacer la. in-ferencia de que sn contenido no es favorable a la causa de la parte.” Wig-more sobre Evidencia, Sección 285.
“Queda alguna incertidumbre en la consideración judicial de ciertas condiciones preliminares a la inferencia. Es claro que la in-ferencia se basa no en el simple becbo de que determinada persona no ba sido presentada como testigo, sino en no presentarla cuando sería natural suponer que dicha persona hubiera sido presentada si los hechos que conocía hubieran sido favorables.” Idem., see. 286.
“Parece ser claro que una persona podría muy bien prescindir por las razones generales relativas a gastos e inconvenientes sin te-mer al contenido de sus declaraciones de testigos cuyas declaracio-nes por alguna razón no son relativamente importantes, o que son acumulativas o inferiores. En otras palabras, expresándolo más fuertemente existe una limitación general que en su aplicación de-pende de los hechos de cada caso que la inferencia no puede lógica-mente deducirse, como no sea de la no presentación de testigos cuyas declaraciones serían superiores en cuanto al hecho que ha de pro-barse. Esta limitación no debe exijirse con ningún rigor, pues de otro modo prácticamente quedaría sujeta a oposición, pero en prin-cipio es saludable y a menudo ha sido reconocida.” Idem., sección 287.
En el presente caso el-testigo Fernández se refiere a la marca que dejó el automóvil al patinar y fija la distancia que aparentemente midió el policía que había entre el frente del Studebaker y el montón de piedras. El doblez o rup-tura del bumper fue presentado en el juicio y varios tes-tigos declararon más o menos detalladamente en cuanto a las condiciones físicas. El policía no fue testigo ocular de lo que realmente- ocurrió y sólo pudo haber declarado res-pecto a los hechos físicos que fueron observados por él a su llegada. En tanto en cuanto aparece de los autos, su de-claración hubiera sido meramente acumulativa y en todo caso no pudo haber declarado de nada que al parecer no fuera conocido de las otras personas que se encontraron presen-tes al ocurrir el accidente quienes comparecieron al juicio. *344En vista de las circunstancias no resulta absolutamente claro que su declaración hubiera constituido “mejor prueba” que la que verdaderamente fue aducida, o que la misma fue vo-luntariamente eliminada por el fiscal.”
Pero a menos que tengamos que asumir que la corte inferior adoptó tal criterio sobre el particular, no existe nada en los autos que demuestre que el acusado no recibió el com-pleto beneficio de la presunción de que de ser presentada la declaración del policía, hubiera sido adversa a la acusa-ción. Y como quiera que esto fuere, hemos reseñado lo su-ficiente de la prueba para demostrar que si el juez senten-ciador estaba inclinado a creer, como evidentemente creyó, a los testigos del gobierno, entonces la consideración de tal presunción sin otra cosa, difícilmente podría haber afectado al resultado.
La sentencia apelada debe ser confirmada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados "Wolf, del Toro y Aldrey.